DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-20 are pending.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract of the disclosure is objected to because it contains language almost verbatim to a method claim. The abstract should be in narrative form.  Correction is required.  See MPEP § 608.01(b) (please review example E (2)).
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101. At the outset claim 1, for example, recites a method claim, which is one of the four statutory classes afforded patent protection. However, claim 1, for example, recites:  receiving administrator preferences for a job to be scheduled at each of the plurality of information handling systems; based on the administrator preferences, assigning for each of the plurality of information handling systems a 10respective time slot for performing the job at such information handling system, in order to avoid or minimize overlap among the respective time slots; and creating for each of the plurality of information handling systems a respective job request for performing the 15job at such information handling system, the job request including a scheduled time for execution of the job based on the respective time slot of such information handling system. Each of these limitations recite an abstract idea. They can be performed using mental processes utilizing a pen and paper.  This judicial exception is not integrated into a practical application because the additional elements recited in the preamble are not provided with patentable weight.  Similarly, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the preamble is not afforded patentable weight.

With respect to the remaining claims they can all be performed utilizing mental processes as well.

With respect to claim 20, the claim limitations recite an abstract idea and can be performed using mental processes. The additional elements of a non transitory computer readable medium and instructions when read and executed by a processor do not integrate the abstract idea into a practical application because they are merely being used as tools to implement the abstract idea. Similarly, the additional elements do not amount to significantly more as they are merely being used as a tool to implement the abstract idea which is a well understood, routine, and conventional activity in the field.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yunoki (US 2021/0365023).

With respect to claim 1, Yunoki discloses: 5receiving administrator preferences for a job to be scheduled at each of the plurality of information handling systems; based on the administrator preferences, assigning for each of the plurality of information handling systems a 10respective time slot for performing the job at such information handling system, in order to avoid or minimize overlap among the respective time slots (Fig. 7, the PLCs correspond to the “information handling systems”, [0021] discloses an administrator exerts control over certain aspects of the implementation, which [0022] discloses involves facilitating a firmware/software update sche3duling system, Fig. 7, 172 illustrates that the scheduled times for the updates for the two PLC’s in 173 are non overlapping).
Yunoki does not specifically disclose: creating for each of the plurality of information handling systems a respective job request for performing the 15job at such information handling system, the job request including a scheduled time for execution of the job based on the respective time slot of such information handling system.
However, Yunoki discloses that an administrator controls aspects of the implementation ([0021]), that implementations involve facilitating a firmware/software update scheduling system ([0022]), Fig. 7 illustrates a non operational time that indicates the next period during which the “order” is implemented (see e.g. [0035]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to realize that Yunoki’s “order” corresponds to a job request as it includes a scheduled time for execution of the update.

With respect to claim 2, Yunoki discloses: wherein the administrator preferences include one or more of a type of job to be scheduled, a window of time for scheduling the job, a scheduling behavior, and identities of the information handling systems at which the job is to be performed (Fig. 7 illustrates a table with the job request/order and the preferences).  

With respect to claim 3, Yunoki discloses: wherein the administrator preferences include a window of time for scheduling the job, and assigning the respective time slots comprises assigning the respective time slots within the window of time (Fig. 7).  

With respect to claim 4, Yunoki discloses: wherein the administrator preferences include a scheduling behavior defining whether the respective time slots are assigned randomly or serially to the plurality of information handling systems (Fig. 7 illustrates that the time slots are assigned serially).  

With respect to claim 5, Yunoki discloses scheduling, at each information handling system, the job request associated with such information handling system based on the scheduled time for execution associated with 10such information handling system (Fig. 7, at the allotted time, the update takes place).  

With respect to claim 6, Yunoki discloses: at such information handling system, determining a node-based delay for job execution based on an attribute of such information 15handling system (Fig. 5-7 and associated text in the specification discloses that based on an impact level of the update, it is indicative of the downtime for a device/PLC, the update is scheduled accordingly to prevent low availability of the device/PLC)

With respect to claim 7, Yunoki discloses: wherein the attribute is a slot number associated with such information handling system (Fig. 7 illustrates PLC#s, which is akin to a slot number that identifies the PLC).  

With respect to claim 8, Yunoki discloses: wherein the node-based delay is a mathematical product of a fixed delay and the attribute (Fig. 7 illustrates based on the PLC#, the type of update, the order is scheduled at a specified time in the future, by definition, anything done in the future is delayed from the present).  

With respect to claim 259, Yunoki discloses: wherein the fixed delay is based on a type of job subject to the job request ([0003], Fig. 5-7).  

With respect to claim 10, Yunoki discloses: executing the job based on the scheduled time for execution 30and the node-based delay (Fig. 7, Fig. 10).  

With respect to claim 11, Yunoki disloses: wherein the node-based delay is based on a mathematical product of the attribute and a semaphore that ensures only one of the plurality of information handling systems executes the job at a time (Fig. 7 illustrates only one job at a time being executed. Although a semaphore is not disclosed in Yunoki,examiner takes Official Notice, that it would have been obvious to a person having ordinary skill in the art to use semaphores to lock writes to the table to ensure that updates do not overlap in similar PLC’s that provide a service to guarantee high availability.).  

With respect to claim 12, Yunoki discloses: wherein the attribute is a random number (PLC have numbers assigned to them, it is not clear what degree of randomness is required by the language of claim 12).  

With respect to claim 13, it recites similar limitations as claims 1 and 6 and is therefore rejected under the same citations and rationale.

With respect to claim 14, Yunoki discloses: wherein the attribute is a 10slot number associated with such information handling system (Fig. 7, the PLC# is associated with that PLC).  

With respect to claims 15-19, they recites similar limtations as claims 8-12, and are therefore rejected under the same citations and rationale.

With respect to claim 20, it recites similar limitations as claims 1 and 6 and is therefore rejected under the same citations and rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WISSAM RASHID whose telephone number is (571)270-3758. The examiner can normally be reached Monday-Friday 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 5712723756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WISSAM RASHID/           Primary Examiner, Art Unit 2195